      Case 2:19-cv-00899-LSC-SGC Document 16 Filed 09/18/19 Page 1 of 3                  FILED
                                                                                2019 Sep-18 AM 08:52
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DEMARCUS COLEMAN,                             )
AIS# 300844,                                  )
                                              )
      Plaintiff,                              )
                                              )
vs.                                           )    CIVIL ACTION NO.:
                                              )    2:19-cv-00899-LSC-SGC
                                              )
CORRECTIONAL OFFICER                          )
ZACHARY MCLEMORE, et al.,                     )
                                              )
      Defendants.                             )

                     MOTION FOR EXTENSION OF TIME

      COME NOW the Defendants, Zachary McLemore, Joe L. Binder, Keller

Speaks and Roderick Gadson, by and through undersigned counsel, and move for

an extension of time of thirty-one (31) days to file their Answer and Special Report

in this cause and for grounds state as follows:

      1.     The Defendants’ Answer and Special Report in this cause is due

Friday, September 20, 2019.

      2.     The undersigned is in the process of collecting and/or reviewing

affidavits, institutional records and other materials which are needed to adequately

respond to Plaintiff’s allegations.
      Case 2:19-cv-00899-LSC-SGC Document 16 Filed 09/18/19 Page 2 of 3




      3.     The undersigned, therefore, requires additional time to properly

respond to Plaintiff’s allegations.

      4.     This is said Defendants’ first request for an extension.

      5.     This enlargement is not requested for any improper purpose and

should not prejudice or disadvantage the inmate Plaintiff.

      WHEREFORE, based on the foregoing, Defendants respectfully request an

enlargement of time of thirty-one (31) additional days, up to and including

Monday, October 21, 2019, to file their Answer and Special Report.

                                              Respectfully submitted,

                                              STEVE MARSHALL
                                              ATTORNEY GENERAL

                                               /s/ J. MATT BLEDSOE
                                              J. MATT BLEDSOE (BLE006)
                                              Assistant Attorney General
                                              Counsel for Defendants
                                              McLemore, Binder, Speaks     and
                                              Roderick Gadson

OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, Alabama 36130
334-242-7443
mbledsoe@ago.state.al.us




                                          2
     Case 2:19-cv-00899-LSC-SGC Document 16 Filed 09/18/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that I have on this the September 18, 2019, filed the

foregoing with the Clerk of the Court, using the ECF filing system, and that I have

further served a copy of the foregoing upon the following parties, by placing same

in the United States Mail, postage prepaid and properly addressed as follows:

            Demarcus Coleman, AIS # 300844
            W.E. Donaldson Correctional Facility
            100 Warrior Lane
            Bessemer, AL 35023


                                              /s/ J. MATT BLEDSOE
                                             OF COUNSEL




                                         3
